            Case 1:20-cv-01096-DAD-JLT Document 9 Filed 10/29/20 Page 1 of 2


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   EDWARD A. OLSEN, CSBN 214150
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   E-mail:      Edward.olsen@usdoj.gov
     Telephone: (916) 554-2821
 5   Facsimile: (916) 554-2900

 6   Attorneys for the United States of America

 7

 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   SHANDA DAVIS,                                Case No. 1:20-CV-01096-DAD-JLT

13                                Plaintiff,      STIPULATION AND PROPOSED ORDER TO
                                                  VACATE SCHEDULING CONFERENCE
14                          v.
                                                  (Doc. 8)
15   SHERWIN YU YEE LOO, D.C. an individual;
     UNITED STATES OF AMERICA; and DOES
16   1 through 30 inclusive,

17                                Defendants.

18

19

20

21

22

23

24

25

26

27

28



30
            Case 1:20-cv-01096-DAD-JLT Document 9 Filed 10/29/20 Page 2 of 2


 1          Plaintiff, by and through her attorney of record, and the United States, by and through its

 2   attorneys of record, respectfully ask the Court to vacate the scheduling conference (currently scheduled

 3   for November 6, 2020) in light of the fact that the United States has filed an unopposed motion to

 4   dismiss Plaintiff’s claims against the United States without prejudice and to remand Plaintiff’s claims

 5   against the remaining defendant, Dr. Sherwin Yu Yee Loo, back to state court.

 6

 7   Dated: October 28, 2020                              Respectfully submitted,

 8                                                        MCGREGOR W. SCOTT
                                                          United States Attorney
 9

10                                                By:     /s/ Edward A. Olsen
                                                          EDWARD A. OLSEN
11                                                        Assistant United States Attorney
12                                                        Attorneys for the United States of America
13

14
     Dated: October 28, 2020                              /s/ Joseph S. Farzam
15                                                        JOSEPH S. FARZAM
                                                          JOSEPH FARZAM LAW FIRM
16                                                        Attorney for Plaintiff
17
                                             [PROPOSED] ORDER
18
            Pursuant to stipulation, the Court ORDERS that the scheduling conference is vacated and will
19

20   be re-scheduled if necessary.

21

22   IT IS SO ORDERED.
23
        Dated:     October 28, 2020                           /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28



30
